April 13, 1923. The opinion of the Court was delivered by
The question in this case is whether or not an illegitimate, whose mother predeceased her mother, the grandmother of the illegitimate, is entitled to inherit from the grandmother. The intestate, Harriet C. Glover, who was the widow of Whitfield Glover, and who afterwards married Luther Holley, died in 1920. Two children had been born to her, Luther Glover, and Estelle Glover. Luther Glover was living at the time of her death. The daughter, Estelle Glover, who had entered into a supposed marriage relation with one Rufus Holley, died many years prior to the death of Harriet C. Glover (Holley), her mother. She left one child, the plaintiff, Mary C. Holley, who subsequently married one Southall, and appears as Mary H. Southall.
It is conceded for the purposes of this action, that Rufus Holley, at the time of his supposed marriage with Estelle Glover, had a living wife, and that Mary C. Holley (Southall) is subject to the bar sinister. The intestate, Mary C. Glover (Holley), at the time of her death, was seized and possessed of a tract of land containing 274 acres, described in the complaint, and certain personal property.
This action was instituted, at a time not stated in the record for appeal, by Mary C. Holley (now Mary H. Southall), for partition of the estate of her grandmother, claiming that she and Luther S. Glover were the only heirs-at-law of the intestate, and that each was entitled to one-half of the estate. The defendant, Luther S. Glover, uncle of the *Page 162 
plaintiff, resisted the claim of the plaintiff, upon the ground that she was an illegitimate child of his sister, Estelle, who predeceased the intestate, and as such was not entitled to inherit from the grandmother. He therefore claimed the entire estate as the only heir-at-law of his mother. The case was heard upon an agreed statement of facts (substantially as above set forth) by his Honor, Judge DeVore, who filed a decree dated March 31, 1922, sustaining the contention of the defendant. From his decree the plaintiff has appealed to this Court, and by a single exception presents the question indicated in the opening paragraph hereof.
According to my interpretation of the case of Trout v.Burnett, 99 S.C. 278; 83 S.E., 684, Ann. Cas., 1916E, 911, the precise question here involved is there definitely decided, and, unless that case is to be overruled, the decree below should be reversed. In that case the intestate, Nancy McLure, partition of whose estate was the subject of the action, died in 1910; she had been married three times; by the first husband she had a lawful son; by the second also a lawful son; by the third no children. At some time between her first grief and "the triumph of hope over experience," perhaps, in her second venture, she gave birth to an illegitimate daughter, Ella, who married a man by the name of McMillan. Ella died several years before the death of her mother, Nancy McLure, which occurred as stated in 1910, leaving three lawful children.
The difference between the Trout Case and the case at bar is that in the former, the claimants were the legitimate children of a mother who was an illegitimate daughter of the intestate, and who died before the intestate; in the case at bar, the claimant is an illegitimate child of a mother who was a legitimate daughter of the intestate, and who died before the intestate. If this difference should create any distinction, the claim of the plaintiff is stronger than the claims of the plaintiffs in the Trout Case, as the reasoning of the *Page 163 
Court in that case will indicate. Mr. Justice Watts, who delivered the opinion of the Court, said:
"We are inclined to give a broad and liberal interpretation to the act of the Legislature, and not a narrow, restricted interpretation. It was clearly the intention of the Legislature, when they enacted the act in question, that the illegitimate children, whose mother should die intestate, possessed of any real or personal property, should inherit, as far as that property is concerned, as an heir; and it was the intention to make the illegitimate child an heir of the mother of the property she was possessed of at her death, and in the event of the illegitimate child's death leaving heirs born in wedlock, that they should take the share their parent would have taken if alive. In other words, it was the intention of the Legislature by the act to make the illegitimate child an heir to inherit the property that the mother was seized and possessed of at her death, and having so made the illegitimate's child an heir-at-law, the illegitimate child would inherit the share that the illegitimate child would have inherited, if alive. We cannot add to the reasoning of the admirable report of the master for Spartanburg County, S. T. Lamham, Esq., on this question. His report is sustained by both reason and authority cited by him. The exceptions to the decree of his Honor, Judge Shipp, are sustained, and his decree reversed."
It is not necessary to reproduce here the master's report which is set forth in the report of the case. It is sufficient to say that we thoroughly indorse the commendation of its able and unanswerable presentation of the matter contained in the opinion of Mr. Justice Watts, which, with the opinion, appears to me conclusive of the issue here involved. It will clearly appear from an examination of the case ofCarroll v. Burns, 116 S.C. 242; 107 S.C. 913, that an entirely different question was presented. There it was held that the illegitimate child of a predeceased sister could not inherit from her aunt — an instance of collateral and not *Page 164 
direct inheritance. That conclusion appears to be in harmony with the great weight of authority that collaterals who are illegitimate are not entitled to inherit. The opinion does not contain a reference to the Trout Case, and in no sense appears to have been intended to reverse or even modify it.
Whenever the General Assembly has touched the subject of the rights of illegitimate children, it has evidenced a purpose to remove the ban of disqualification and disgrace from the only innocent party to a sinful transaction, and to that spirit the Court should respond whenever it can reasonably and lawfully do so.
The decree below is reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE MARION concur.